993 F.2d 229
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Armando DESPAINGNE, Defendant-Appellant.
No. 92-5339.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 30, 1993Decided:  May 7, 1993

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CR-91-342)
Allen B. Burnside, Assistant Federal Public Defender, Columbia, South Carolina, for Appellant.
John S. Simmons, United States Attorney, Matthew R. Hawley, Jr., Assistant United States Attorney, Greenville, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Armando Despaingne appeals from the judgment entered by the district court following a jury verdict of guilty on charges of armed bank robbery, 18 U.S.C. § 2113(a), (d) (1988 & Supp.  II 1990).  Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising an issue concerning the sufficiency of the evidence, but concluding that the appeal is without merit.  Despaingne was notified of his right to a file a supplemental brief raising any additional issues he wished considered, but he has failed to do so.  We affirm.


2
Despaingne was positively identified by a teller at trial.  In addition, the Government introduced a confession signed by Despaingne.  Though Despaingne took the stand in his own defense, the jury obviously did not find his testimony credible.  The jury's credibility determination is unreviewable on appeal.   United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).  There was sufficient evidence to support the conviction.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979).


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all potentially meritorious issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.*  Accordingly, we affirm the judgment of the district court.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Though the district court erroneously instructed the jury that the Government had to prove that Despaingne used "force or violence or intimidation" rather than "force and violence, or intimidation" as required by the statute, 18 U.S.C. § 2113(a), we find the error was harmless beyond a reasonable doubt.   See United States v. Henson, 945 F.2d 430, 441 (1st Cir. 1991)